PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,783,269
Issue Date: 22 July 2014
Application No. 13/831,818
Filing or 371(c) Date: 15 Mar 2013
For: HAIR ACCESSORY

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b) filed February 9, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition under 37 CFR 1.378(b) is GRANTED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5-years, and 11.5 years from the date of issuance.1 The above-identified patent issued on July 22, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on July 23, 2018. On February 9, 2021, petitioner filed a petition under 37 CFR 1.378(b), accompanied by $500 for the 3.5-year maintenance fee and a $525 petition fee. Additionally, petitioner provided a statement discussing the facts and circumstances surrounding the delay in timely paying the maintenance fee and filing a grantable petition under 37 CFR 1.378(b). Petitioner’s statement supports a conclusion that the entire period of delay was unintentional.

Petitioner has satisfied the requirements to accept the delayed payment of the maintenance fee under 37 CFR 1.378(b). Petitioner submitted the required maintenance fee, petition fee, and statement of unintentional delay. Additionally, petitioner provided additional information to support a conclusion that the entire delay was unintentional.  

The 3.5-year maintenance fee is accepted and the above-identified patent is reinstated as of the mail date of this decision.  



Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 The Office reminds applicant that the window for payment of the 7.5-year maintenance fee without a surcharge opened on July 22, 2021 and closes on January 24, 2022. Petitioner may pay the 7.5-year maintenance with a surcharge from January 25, 2022 to July 22, 2022.